Case 4:20-cv-02024-MWB Document1 Filed 11/02/20 Page 1 of 39

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

 

 

x
SYLVESTER OSAGIE, as Representative of the
Estate of Osaze Osagie, Decedent
Plaintiff, 20 Civ.
-against- COMPLAINT
JURY DEMANDED
BOROUGH OF STATE COLLEGE
and JOHN DOES # 1- # 10,
Defendants.
Xx
INTRODUCTION

1. On March 19, 2019, Sylvester Osagie, Ph.D.—a Penn State University
administrator and professor—asked the State College Police Department (“SCPD”’)
to help him find and secure treatment for his missing 29-year-old son, Osaze
Osagie, who was then suffering a serious mental health crisis.

2. When Dr. Sylvester Osagie decided to ask the police for help, he did
so with trepidation. “As an academic who, in his Social Problems course, taught
police officers, members of the marine corps, military veterans and many students
who went on to law enforcement careers,” Dr. Osagie was acutely aware of the
staggering number of tragic police encounters with those experiencing a mental

health crisis and with young African American males like his son.
Case 4:20-cv-02024-MWB Document1 Filed 11/02/20 Page 2 of 39

3. But Dr. Osagie feared that his typically quiet, religious, and gentle,
autistic son, who suffered from schizoaffective disorder, had stop taking his
medications. He was concerned that he was unable to find Osaze. His concern
turned to alarm after Osaze called to tell him that he was going to die and then
texted him that there would be trouble with the police “in a little bit,” that he was
“fast approaching deep sleep . . .” and that “any poor soul whose life I take today,
if any poor soul at all, may God forgive his sins if he has any.”

4. Although Dr. Osagie’s decision to ask the police for help was a
difficult one, he immediately recognized the grave threat that Osaze’s condition
presented. He felt that, as a father, he needed to do everything possible to make
sure that his son and others would be safe.

5. And Dr. Osagie did do everything possible to make sure that his son
and others would be safe: he provided the State College Police with as much
information as he had about his son’s condition, whereabouts, and frame of mind.
He held nothing back. On the evening prior to the shooting, Dr. Osagie provided
the police with Osaze’s text messages, as well as information about his mental
health history, diagnosis, treatment providers, and medication issues. He told the
police that Osaze had recently called to tell him he was going to die and had sent a

similar text message to one of his treatment providers.
Case 4:20-cv-02024-MWB Document1 Filed 11/02/20 Page 3 of 39

6. Dr. Osagie made the decision, along with the police, to seek an
involuntary mental health commitment and, with the help of police, he petitioned
for and obtained a so-called 302 warrant to secure medical and psychiatric
treatment for Osaze. He spent the remainder of the evening and the next day
looking for Osaze.

7. Throughout the evening of March 19, 2019, and the early morning of
the 20th, Dr. Osagie and the SCPD remained in contact as they both searched for
Osaze.

8. The SCPD night shift patrol lieutenant made the 302 warrant and
supporting petition, the text messages, and other critical background information
available to the day shift patrol lieutenant. That lieutenant, in turn, briefed a
detective and the day shift patrol officer and assigned them to take the lead in
working with Dr. Osagie to safely locate Osaze so that he could get the medical
attention he so desperately needed.

9. In the early afternoon on March 20, 2019, Osaze’s prior mental health
caseworker reported seeing him walking toward his home from a local market.

10. Instead of dispatching the detective and patrol officer who had been
fully briefed on Osaze’s condition and situation, the SCPD sent an officer, John
Doe #1, to respond to the sighting of Osaze. John Doe #1 was wholly unaware of

the circumstances surrounding Osaze’s status, condition, needs, or the risk
Case 4:20-cv-02024-MWB Document1 Filed 11/02/20 Page 4 of 39

associated with those circumstances. John Doe Officer #1 was selected to respond
simply because he happened to be in the neighborhood where Osaze had been
sighted.

11.  Inconceivably, the officer dispatched to lead the response neither had
nor was given any of the critical background information about Osaze Osagie; he
did not review the readily available averments and historical narrative laid out in
the 302 petition; he knew nothing of the “suicidal” text messages and other suicide
threats, Osaze’s mental health history or diagnosis; and he was not informed that
Osaze’s father was nearby and ready to assist in communicating with and helping
his son.

12. Although Officer John Doe #1 knew that a mental health provider
with knowledge of Osaze’s circumstances was available to assist, the only effort he
took to ascertain critical information was to ask the dispatcher to ask the mental
health worker what Osaze was wearing and the direction he was walking.

13. Upon his arrival at Osaze’s address, John Doe #1 circled his police
vehicle around the building awaiting the arrival of backup officers.

14. Two other SCPD officers—John Doe #2 and John Doe #3, both
supervisors—also responded to Osaze’s home address. Although John Doe #2 and
#3 knew more about Osaze and the circumstances at hand than did John Doe #1,

neither assumed control of the situation, shared what they knew with John Doe #1,
Case 4:20-cv-02024-MWB Document1 Filed 11/02/20 Page 5 of 39

nor implemented or even suggested that they devise a plan to facilitate their contact
with Osaze.

15. Instead, John Doe #2 and John Doe #3 deferred completely to John
Doe #1, despite his complete lack of knowledge regarding any of the available,
detailed, and critical facts regarding Osaze’s perilous circumstances.

16. Inexcusably, the State College Police Department, as a whole, took no
steps to provide information relating to the potentially volatile circumstances to
John Doe #1 before he undertook to confront and detain Osaze.

17. John Doe #1 determined that the encounter—whose purpose was to
involuntarily apprehend an individual in a documented mental health crisis that by
definition, involved a “clear and present danger” to himself or others, and who had
expressed both suicidal and homicidal ideations—amounted to a “routine” call that
did not require him to seek background information, which were readily available
from a variety of sources, or to plan the confrontation.

18. The three responding officers did not discuss what they would do
when they got to the apartment. They had no plan for how they would convince
Osaze to accept help, and they had no plan for avoiding or minimizing the risk that
deadly force would need to be applied in an encounter with him. They also had no
plan for involving a mental health worker, despite the fact that SCPD policy

required them to do so. Solely because of the happenstance of John Doe #1 being
Case 4:20-cv-02024-MWB Document1 Filed 11/02/20 Page 6 of 39

closest to Osaze’s apartment at the time the dispatcher requested assistance from
the field, the SCPD, by way of its dispatcher, placed John Doe #1 in charge of
leading the confrontation and taking Osaze into custody.

19. John Doe #1 decided, in contravention of fundamental critical incident
training principles, to surprise Osaze, much as he would approach serving a search
warrant on a drug trafficker or arresting a burglar.

20. Following John Doe #1’s lead, John Doe #2 and John Doe #3 parked
their cars down the street from the apartment building to remain hidden from
Osaze’s view. John Doe #1 led the group into the building and down a narrow set
of steps. He progressed into a tight hallway which the officers knew, from
previous calls (unrelated to Osaze’s case), would provide no opportunity to de-
escalate or retreat. John Doe #1 banged on Osaze’s door and did not announce his
presence. He covered the peephole on the front door and sought to deceive Osaze,
a severely mentally ill man known to be paranoid and delusional into granting the
officers’ access.

21. John Doe #1 pressed Osaze to leave his apartment even after he told
the officer that he did not want to.

22. When Osaze reacted to police presence and pressure exactly as he had

threatened to do, John Doe #1 shot Osaze multiple times and killed him.
Case 4:20-cv-02024-MWB Document1 Filed 11/02/20 Page 7 of 39

23. Osaze’s death is not the story of misconduct by a single “bad apple.”
It is the story of years of systematic failings by the Borough of State College Police
Department to meaningfully implement and enforce common-sense policies and
practices to protect the rights of people with mental health disabilities during
encounters with the police.

24. These failures led directly to and caused Osaze’s tragic death.
Osaze’s family brings this lawsuit to remedy the violation of Osaze’s civil rights
by the Borough of State College, the State College Police Department, and the
police officers whose conduct resulted in Osaze’s senseless death.

THE PARTIES

25. Plaintiff Sylvester Osagie (‘Sylvester’) is the father of Osaze Osagie
(“Osaze”), who died on March 20, 2019. Sylvester is the duly appointed
representative of Osaze’s estate.

26. Defendant Borough of State College (the “Borough”) is a municipality
organized under the laws of the State of Pennsylvania. The Borough operates the
State College Police Department (“SCPD”), a municipal police agency that
provides law enforcement services throughout the Borough. The State College
Borough’s address is 243 S. Allen Street, State College, Centre County,

Pennsylvania.
Case 4:20-cv-02024-MWB Document1 Filed 11/02/20 Page 8 of 39

27. Defendants John Does # 1 - # 10 are natural persons who at all relevant
times were employees and/or agents of the Borough and/or State College Police
Department. Each of them was personally involved in violations of Osaze Osagie’s
rights, privileges, and immunities under the United States Constitution and
applicable law. They are sued in their individual capacities under fictitious
designations because Plaintiff has not been able to ascertain their names,
notwithstanding reasonable efforts to do so. John Does #1-#10 worked at the
Borough building located at 243 S. Allen Street, State College, Centre County,
Pennsylvania.

JURISDICTION AND VENUE

28. This Court has subject matter jurisdiction over Plaintiff's federal law
claims pursuant to 28 U.S.C. §§ 1331 and 1343(a)(3)-(4) because Plaintiff’s claims
arise under the laws of the United States, namely 42 U.S.C. § 1983 and the
Americans with Disabilities Act, and seek redress of the deprivation, under color
of state law, of rights guaranteed by the Constitution and laws of the United States.

29. Venue lies in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a
substantial part of the events and omissions giving rise to Plaintiff's claims
occurred within the Middle District of Pennsylvania.

JURY DEMAND

30. Plaintiff demands trial by jury in this action.
Case 4:20-cv-02024-MWB Document1 Filed 11/02/20 Page 9 of 39

FACTUAL ALLEGATIONS
Background: Osaze’s Background and History of Mental Health Issues

31. Osaze Osagie was the beloved child of Sylvester and Iyunolu Osagie,
two academic professionals who have resided for the past many years in State
College, near the Pennsylvania State University campus.

32. Osaze suffered chronic and severe mental illness for a number of
years before his death. He had been diagnosed with paranoid schizophrenia and
Asperger Syndrome, among other disorders. He had been psychiatrically
hospitalized at least six times.

33. Throughout his struggles with mental illness, however, Osaze
responded well to medication and therapy designed to abate his symptoms.
Properly medicated, Osaze was a quiet, soft-spoken, deeply religious, and
committed Christian who worshipped at State College Access Church and
regularly volunteered at local nonprofits, including the Community Service Group
where he helped the intellectually and developmentally disabled.

34. Sylvester and Iyunolu, as well as other Osaze family members, were
in close touch with Osaze throughout his adult years, and conscientiously assisted
him in getting treatment as he needed it. Far from being isolated or disconnected
from his family, Osaze was always close with his parents, sibling, aunts, uncles,

and cousins. Osaze had a well-established and committed support network that
Case 4:20-cv-02024-MWB Document1 Filed 11/02/20 Page 10 of 39

included family, but that also extended to clergy and members of his church,
treatment providers, and friends in the State College community.

35. Nonetheless, entirely as a result of his mental health struggles, Osaze
had prior contact with law enforcement and the legal system. Specifically, Osaze
had a history of aggressive behavior in response to delusions caused by lapses in
medication. Since 2009, there had been several such instances, which resulted in
police and mental health intervention.

36. Osaze never hurt anyone, but, on one occasion prior to March 19,
2019, in the midst of a mental health crisis, Osaze had displayed a knife in an
incident involving a basketball. When Osaze was later approached by police and
asked if he had a knife, he peacefully responded in the affirmative, removed the
knife from his pocket, and dropped it on the ground.

37. The SCPD was aware of Osaze’s mental health struggles and
symptoms as of March 19, 2019.

March 2019: Osaze Faces a Mental Health Crisis; His Family Goes to the SCPD
for Help

38. On March 19, 2019, Sylvester received disturbing text messages from
Osaze in which Osaze expressed disjointed and frightening suicidal and homicidal
thoughts. In addition to including rambling and largely incoherent remarks about
religion, Osaze’s text messages suggested that he was preparing to attempt “suicide

by cop,” a form of self harm; the messages stated, among other things, that there

10
Case 4:20-cv-02024-MWB Document1 Filed 11/02/20 Page 11 of 39

would be “trouble” with the police “in a little bit” that would “soon” result in
Osaze’s death.

39. After having difficulty getting a hold of Osaze, Sylvester went to the
SCPD to report his concerns.

40. Sylvester met with two SCPD officers (John Doe #4 and John Doe #5)
and explained that Osaze had gone missing, had a history of mental illness, and
had probably stopped taking his medication.

41. Sylvester expressed concern that Osaze might be suicidal and he
showed John Doe #4 and John Doe #5 the text messages he had received from
Osaze.

42. The warning signs were clear. John Doe #4 later reported to the
SCPD during a deadly force review that the clarity of Osaze’s text messages
“concemed” him and that the report had a “weird feel” to it.

43. The two SCPD officers, John Doe #4 and John Doe #5, went to
Osaze’s apartment with Sylvester that evening and spoke to Osaze’s roommate.
They learned that Osaze had not been seen home since 2:00 p.m. that afternoon.

44. Another officer, John Doe #6, then contacted the “Can Help” hotline,
a mental health crisis intervention service in Centre County. John Doe #6 learned

that Osaze was receiving services from Strawberry Fields, a community-based

11
Case 4:20-cv-02024-MWB Document1 Filed 11/02/20 Page 12 of 39

organization for people with disabilities, but had had no recent contact with his
case manager.

45. John Doe #6 attempted to find Osaze by pinging his cell phone and
checking known hangouts, all without success.

46. John Doe #6 then took Sylvester to the local Emergency Department
to meet with a Can Help crisis worker. There, a petition and warrant for
involuntary mental health evaluation and treatment was completed and provided to
the SCPD to serve pursuant to Section 302 of the Pennsylvania Mental Health
Procedures Act.

47. Consistent with the statutory requirements for 302 warrants, the
application for involuntary emergency examination and treatment indicated that
Osaze posed a clear and present danger to himself because there was “a reasonable
probability of suicide unless adequate treatment is afforded.” The application did
not indicate that Osaze posed a clear and present danger to others.

48. SCPD officers searched for Osaze overnight and the following
morning without success.

49. At the conclusion of the State College PD’s night shift, the night shift
patrol lieutenant informed the day shift patrol lieutenant, John Doe #7, about the
ongoing search for Osaze. The information the night shift patrol lieutenant

provided to the day shift commander included photographs of Osaze’s worrisome

12
Case 4:20-cv-02024-MWB Document1 Filed 11/02/20 Page 13 of 39

text messages, which were a part of the mental health warrant packet. These
materials were all available to the day-shift police officers on March 20, 2019.

50. On the morning of March 20, 2019, John Doe #7 assumed
responsibility for the investigation of Osaze’s whereabouts. John Doe #7 read the
302 warrant, which included copies of Osaze’s text messages.

51. John Doe #7 later acknowledged to investigators that he knew that
Osaze had had encounters with the police in the past due to mental health crises.
But he also claimed he did not believe Osaze was likely to become violent on
March 20, 2019.

52. John Doe #7 assigned a detective and a patrol officer to Osaze’s case.
Upon information and belief, however, John Doe #7 did not provide copies of
Osaze’s text messages, or any other materials from the mental health warrant
application, to the SCPD officers who were looking for Osaze in the field.

53. On information and belief, during the morning of March 20, Osaze’s
caseworker reported receiving a worrisome text from Osaze the evening before. It
read: “Please please tell [redacted] I’m sorry for not being able to reply to her and
to Jeremiah. Tell her I’m sorry about her lost relative. Also tell her that I’m sorry
but I don’t have time to see any of you guys in the near future because I myself

may be uh, hurt very soon. Very soon - - - maybe even no longer alive. I am so

99

sorry.”.

13
Case 4:20-cv-02024-MWB Document1 Filed 11/02/20 Page 14 of 39

Osaze’s Fatal Encounter with the Police

54. Around 1:48 p.m. on March 20, 2019, Osaze’s mental health case
worker reported to Can Help that he had just spotted Osaze leaving a grocery store
with two grocery bags, walking in the direction of his apartment. Can Help, in
turn, reported this to the SCPD.

55. Inexplicably, SCPD and John Doe #7 did not dispatch the detective
and officer whom John Doe #7 had previously assigned and briefed about Osaze’s
situation. Instead, John Doe #1 took the lead on the response. Moreover, on
information and belief, a dispatch operator “selected” John Doe #1 for this
sensitive task for no other reason than that he happened to be eating lunch nearby
at the time of the call.

56. John Doe #1 did not ask for, and was not provided, information about
Osaze’s situation: He did not receive or review the 302 petition; was unaware of
the text messages Osaze had sent; did not know Osaze had threatened self-harm;
did not have awareness of Osaze’s history of mental health struggles and police
interactions; and did not know that Osaze’s father was then actively looking for his
son and was ready, willing, able and expecting to assist the officers once his son
was located.

57. John Doe #1, in the absence of this critical information and despite the

“clear danger to self’ 302 requirement, concluded that this was a “routine” matter

14
Case 4:20-cv-02024-MWB Document1 Filed 11/02/20 Page 15 of 39

and took no steps to inform himself or plan for the encounter. Instead, he simply
asked dispatch to ask Osaze's mental health case worker what clothing Osaze was
reported to be wearing and what direction he was headed.

58. Neither John Doe #7, nor anyone else from SCPD, provided John Doe
#1 with any of this crucially relevant information.

59. John Doe #1 later told investigators that he considered the response—
whose purpose was to apprehend a schizophrenic man who had threatened suicide
by cop and transport him for involuntary psychiatric treatment—to be a “routine”
call.

60. It was not. Indeed, no reasonable police officer would consider any
encounter with an individual in the midst of an ongoing mental health crisis to be
routine, much less when the goal of the encounter is to carry out a warrant for
involuntary evaluation and psychiatric treatment.

61. John Doe #2 and John Doe #3 arrived at the scene shortly after John
Doe #1. Unlike John Doe #1, both John Doe #2 and John Doe #3 had at least some
familiarity with Osaze or his then-ongoing crisis. John Doe #1 was nonetheless
allowed to continue leading the response, not based on seniority (he was not
senior) or because he had more or better information (he did not), but apparently

because he was the first to arrive at the location.

15
Case 4:20-cv-02024-MWB Document1 Filed 11/02/20 Page 16 of 39

62. In fact, John Doe #1 was the least experienced and most junior of the
three officers and had the least mental health-related training. He had not
undergone crisis intervention training in approximately six years.

63. Apparently, because they considered the imminent encounter to be
“routine,” the three officers made no plan whatsoever for how they would address
Osaze and convince him to leave with them to be evaluated and treated. They did
not discuss what they would do to persuade him to accept assistance, what they
would do if he refused to cooperate or threatened violence, nor how they would
retreat or otherwise de-escalate the situation if it became dangerous for Osaze or
themselves.

64. The officers did not call Sylvester, even though he was nearby
actively looking for Osaze at the time and even though Osaze’s written behavioral
health plan listed “call my dad” as an emergency response plan. The officers also
did not plan for or contact any mental health service provider for assistance in the
encounter, in violation of the SCPD policy.

65. Basic, universal precepts of police procedure and training dictate that,
in a situation like the one the officers were facing, officers should remain calm,
display a genuine desire to help, avoid disruptions and distractions, and assess any
potential safety concerns. Any reasonable officer would have understood that

aggressive behaviors, “cornering” a person in crisis, approaching him by

16
Case 4:20-cv-02024-MWB Document1 Filed 11/02/20 Page 17 of 39

“surprise,” or using threats would be inappropriate to the circumstances and would
foreseeably heighten the risk of harm to both Osaze and the officers.

66. Nonetheless, the officers decided to take Osaze by surprise and
approach him like an at-large, criminal suspect.

67. The officers hid their police vehicles away from Osaze’s apartment so
he would not know they were coming.

68. The officers deployed a tactic known as “contact and cover,” in which
one officer (here, John Doe #1) takes charge of interacting with a suspect while
backup officers provide a force presence nearby to send a message to the suspect
that they are willing and able to protect the contact officer, including with deadly
force if necessary.

69. John Doe #1 led the other officers into the building and down a
narrow stairway. The officers entered a tiny hallway which they knew both
provided no practical means of retreat and was too small and crowded to allow for
any meaningful de-escalation. This narrow space in which the officers chose to
approach Osaze’s apartment made the use of non-deadly force to prevent harm
impossible in the event the encounter became violent.

70. John Doe #1 knocked on the door to Osaze’s apartment and did not
announce who he was. Instead, he covered the peephole on the front door and

sought to trick Osaze into opening it.

17
Case 4:20-cv-02024-MWB Document1 Filed 11/02/20 Page 18 of 39

71. John Doe #1 later told investigators that he covered the peephole
because he did not want Osaze to know that the police were outside the door until
the door was opened.

72. John Doe #1 was standing directly in front of the apartment door in
the hallway. John Doe #2 was on the first step of the stairwell across from the
entrance to Osaze’s apartment, while John Doe #3 (who was in plainclothes) was
further up the stairs behind John Doe #2.

73. After John Doe #1 knocked, a voice from inside said he was coming.

74. Osaze answered the door after a longer-than-typical response time; he
refused to let the officers in and he refused to come into the hallway to talk with
them, as they had requested.

75. According to John Doe #3, at this point the encounter was “non-
confrontational.”

76. According to John Doe #2, at this point the tone of the encounter was
normal and pleasant.

77. Given the state of Osaze’s mental health crisis, his previous threats of
self-harm, the officers’ lack of any plan to advance the encounter toward a positive
outcome, and the dangerous lack of any means of egress from the officers’
positions, any reasonable police officer would have sought to terminate or de-

escalate the encounter at this point and attempt an alternative approach, such as

18
Case 4:20-cv-02024-MWB Document1 Filed 11/02/20 Page 19 of 39

seeking to have a family member or mental health professional come to the
apartment to provide assistance, or regroup and re-attempt the encounter in a less
tense and dangerous setting.

78. Nonetheless, the officers did not leave, request back-up, nor seek to
have a family member or mental health professional come to the apartment to
provide assistance.

79. Osaze took a step back and John Doe #1 allegedly saw that he was
holding a serrated steak knife in his right hand.

80. John Doe #3 later told investigators he could not see any knife from
his vantage point on the stairs.

81. According to the after-the-fact account he provided to investigators,
John Doe #1 immediately drew his gun and ordered Osaze to drop the knife. At
the same time, John Doe #3 asked John Doe #2 to unholster his Taser.

82. Osaze briefly backed into the apartment, saying he wanted to die and
that the officers should kill him.

83. For some number of seconds, Osaze was not visible to the officers.
He then exited the apartment, moving toward the officers, allegedly while
continuing to hold a knife.

84. John Doe #2 fired his Taser at Osaze as he exited the apartment.

19
Case 4:20-cv-02024-MWB Document1 Filed 11/02/20 Page 20 of 39

85. According to the officers, immediately after the Taser was deployed—
nearly simultaneously—John Doe #1 fired his gun multiple times.

86. Osaze was approximately two to three feet from John Doe #1 and
John Doe #2 when John Doe #2 deployed the Taser and John Doe #1 fired his gun.

87. Three bullets entered Osaze’s body, killing him.

88. Autopsy analysis showed that all three bullets entered Osaze on the
back of his body (one in his lower left back, one in his right back, and one in his
left shoulder).

89. In the weeks that followed the shooting, the SCPD Assistant Police
Chief was tasked with “compiling and presenting” materials to a Conduct and
Procedures Review Board -- a SCPD captain, lieutenant, sergeant, and two
officers. The SCPD Police Chief charged the Board with “reviewing State College
Police Department Policy and Procedure as it relates to this event. This includes
reviewing officer actions leading up to the final interaction with Osaze Osagie .. .
as they relate to department policy.”

90. The Board concluded that the actions taken by the Department
generally, and the John Doe officers specifically, were “within policy.”

SCPD’s Constitutionally Inadequate Policies and Practices Concerning
Encounters with People in Mental Health Crisis

91. The Borough requires all SCPD officers to undergo Crisis

Intervention Team (“CIT”) training. Upon information and belief, the Borough

20
Case 4:20-cv-02024-MWB Document1 Filed 11/02/20 Page 21 of 39

instituted this requirement because it recognized that, in the absence of appropriate
and effective training in responding to situations involving people suffering from a
mental health crisis, and the use of such training in the field by officers in real-life
encounters with persons in crisis, encounters between people with mental illness
and the SCPD would be highly likely to result in injury or death to such persons.

92. The Borough has described its CIT program as being “designed to
educate first responders about mental illness, understand[] the symptoms that
people with mental illness experience, and develop[] the skills to de-escalate a
crisis situation.”

93. CIT, first developed in Memphis, TN in 1988 (sometimes called the
“Memphis Model”), is an internationally-recognized approach to improving
collaboration between law enforcement and community stakeholders and bridging
the gap between mental health treatment and police response. Research has shown
that, when implemented properly by officers with the skills and commitment to do
so, the Memphis Model can improve outcomes in cases where police encounter
someone in a mental health crisis.

94. Unfortunately, the Borough’s inept and deliberately indifferent
implementation of its CIT program training foreseeably failed to provide those
benefits and instead created a heightened risk that people undergoing mental health

crises would be harmed in encounters with SCPD.

21
Case 4:20-cv-02024-MWB Document1 Filed 11/02/20 Page 22 of 39

95. A fundamental and core Memphis Model principle is that CIT training
and certification should be limited to a subset of officers within a department who
self-select and volunteer to receive CIT training, and that those officers assume
responsibility for responding to mental health crisis situations. For instance, CIT
International, Inc., an international non-profit organization supporting efforts to
improve responses to people affected by mental illness, emphasizes that “[a]t the
heart of effective CIT programs is officers who volunteer to be identified as a CIT
officer and who are skilled and passionate about responding to these calls.’
(Emphasis added). CIT International’s guidance to law enforcement agencies
make clear that CIT programs should aspire to be “[a]n elite assembly of specially
trained uniformed patrol officers, and should “NOT require the training of every
officer” because “experienced officers who volunteer and are interested in CIT
perform best. It is just not for every officer.””

96. Authoritative guidance on the core elements of CIT programs
promulgated by the University of Memphis and co-authored by the creator of the
Memphis Model similarly explains that CIT programs should be voluntary for

officers, and selective for departments, so that the right people are trained in -- and

later assigned to implement in the field -- the techniques taught in CIT: “Officers

 

' CIT International, Inc., 2017 CIT Program Overview, available at
http:/Awww.citinternational.org/resources/Documents/CIT%20Program%200Overview.2017.pdf.

2 CIT International, Inc., Crisis Intervention Team Program Broad Overview,
http://www.citinternational.org/resources/Pictures/CIT_Broad_Overview.pdf (emphasis in original).

22
Case 4:20-cv-02024-MWB Document1 Filed 11/02/20 Page 23 of 39

within a patrol division should voluntarily apply for CIT positions. Each candidate
then goes through a selection process, which is assessed according to the officer’s
application, recommendations, personal disciplinary police file, and an interview.
Once selected, each of the CIT Officers maintains their role as a patrol officer and
gains new duties and skills through the CIT training, serving as the designated
responder and lead officer in mental health crisis events.”? Put another way, CIT
programs are about more than training; they are about a sustained investment by
both the police agency as a whole and the committed individuals within that
agency of fostering cooperation among community stakeholders, including mental
health professionals.

97. According to the U.S. Department of Justice Bureau of Justice
Assistance’s Police Mental Health Collaboration, “CIT is based on the idea that
experienced officers who volunteer are best at responding to mental illness calls.
Agencies select a group of qualified patrol officers (representing approximately 25
percent of the patrol force) who volunteer to take on this responsibility in addition
to their normal patrol duties.’

98. As explained by the former Director of Training for the Akron, OH

Police Department: “I have encountered many administrators that want the entire

 

3 The University of Memphis, “Crisis Intervention Team Core Elements” at 12, available at
http://www.citinternational.org/resources/Pictures/CoreElements.pdf.

*U.S. Department of Justice, Bureau of Justice Assistance, Police Mental Health Collaboration, “Crisis Internvetion
Teams,” available at https://pmhctoolkit.bja.gov/learning/types-of-pmhc-programs/crisis-intervention-teams.

23
Case 4:20-cv-02024-MWB Document1 Filed 11/02/20 Page 24 of 39

department to go through the training. We do not recommend this for urban
departments. By only training those officers who have an interest and a
compassion for this segment of the population, CIT officers build an expertise
resulting in a win-win.”° (Emphasis added).

99. The Borough ignored this widely accepted principle of CIT
implementation and mandated CIT training for all SCPD officers.

100. Because of the Borough’s improper implementation of its CIT
program, all SCPD officers were deemed prepared to respond to mental health
crisis situations, without any assessment of their individual ability to effectively
absorb and operationalize their CIT. The Borough had no CIT selection process,
let alone one rationally designed to ensure that officers designated to respond to
mental health emergencies would have the appropriate interest, compassion,
disciplinary history, and other predictors of success in crisis intervention.

101. The Borough’s implementation of its nominal CIT program is
fundamentally inconsistent with core tenets of the Memphis Model. For instance,
the Memphis Model dictates that a specialized lead CIT officer should be
dispatched to the scene of any mental health crisis call and assume control of the

scene, advising other officers as to how they might help facilitate an appropriate

 

> Michael S. Woody, “Dutiful Minds—Dealing with Mental Illness,” Law Enforcement News (John Jay College of
Criminal Justice) 29, no. 593 (February 14, 2003): 1051 —1056, available at
http://law.capital.edu/WorkArea/DownloadAsset.aspx?id=206072.

24
Case 4:20-cv-02024-MWB Document1 Filed 11/02/20 Page 25 of 39

disposition. Because the SCPD had xo specialized CIT officers—but instead
misguidedly considered all officers equally well-equipped to respond to mental
health crises—John Doe #1 was dispatched to oversee the encounter with Osaze
despite his obvious lack of appropriate training, knowledge, and disposition.

102. Moreover, it is a Memphis Model foundational precept that responding
officers obtain and analyze all available intelligence about the mental health status
and history of an individual in crisis before responding, and use that information to
plan the encounter in a manner calculated to achieve a positive outcome.

103. An appropriate CIT program also requires that emergency dispatchers
be trained to ask appropriate questions and provide critical information that will
assist the responding CIT officer in successfully approaching someone in crisis.

104. In contrast, the SCPD’s mental health policy guidance, which consists
of approximately one page, includes no such requirements. The Borough, in direct
conflict with CIT training, had no policy that the responding officers should be
made aware of relevant information when responding to a mental health crisis.

105. As a direct and proximate result of this SCPD policy, John Doe #1 was
never informed of, and never inquired or learned about, Osaze’s suicidal text
messages, his mental health history prior to the fatal encounter, or any of the

circumstances that led to the issuance of the 302 warrant.

25
Case 4:20-cv-02024-MWB Document1 Filed 11/02/20 Page 26 of 39

106. In short, the Borough’s police officers receive CIT training in name
only — i.e., as a formality, by rote, in contradiction to the Memphis Model’s
dictates, and not as part of the lived experience of an officer at the SCPD. Indeed,
upon information and belief, the trainings provided to SCPD officers concerning
mental health issues have no standardized curricula. The SCPD’s mental health
policy states that “[a]ll personnel shall receive update training on mental illness
recognition at least once every 3 years,” but contains no requirements whatsoever
concerning what such training should cover.

107. Upon information and belief, the Borough’s improper crisis
intervention training practices has created a known risk that people suffering from
mental health crises would be harmed during encounters with SCPD officers. For
example, in 2016, SCPD officers tasered four individuals during the entire year,
and at least two individuals tased were in the midst of mental health crises. In at
least five additional instances that year, officers armed their TASERs and pointed
them at a person in the midst of a mental health crisis while threatening to fire. In
2017, SCPD officers tasered at least three individuals who were in the midst of
mental health crises—out of six TASER deployments that entire year. In at least
three additional instances, officers armed their TASERs and pointed them at a

person undergoing a mental health crisis while threatening to fire.

26
Case 4:20-cv-02024-MWB Document1 Filed 11/02/20 Page 27 of 39

108. Osaze’s death was the predictable result of the Borough’s failure to
implement a meaningful and effective CIT program and policies and practices for
handling encounters with mentally ill people. The officers who responded to his
apartment on March 20, 2020 were neither volunteers for CIT training nor selected
by the SCPD for such training; they made no plan for how they would approach
Osaze and did not discuss how his mental illness might affect their selection of
approach tactics; they did not request any assistance or input from family members
or mental health professionals in formulating their approach; and they did not
request or review any information about the 302 involuntary-treatment warrant or
the events that led to its issuance.

109. Had a properly trained CIT officer been dispatched to lead the
response, Osaze’s tragic death could have been avoided. Osaze’s father, Sylvester,
was in the neighborhood looking for his son when the officers appeared at Osaze’s
apartment. The officers made no effort to reach Sylvester or to ask him to meet
them at the apartment; if they had, they would have learned that he was just a few
minutes away.

110. Likewise, the officers made no effort to reach out to mental health
service providers or case workers known to Osaze and trusted by him prior to
approaching the apartment. Had they done so, it is possible that one or more of

them could have assisted in approaching Osaze in a way designed to minimize the

27
Case 4:20-cv-02024-MWB Document1 Filed 11/02/20 Page 28 of 39

risk of violence. This failure is all the more glaring in view of the fact that it was
Osaze’s former caseworker and a Can Help crisis worker who reported Osaze’s
whereabouts to the SCPD only minutes before.

111. Moreover, SCPD’s written policies contemplate that officers should be
dispatched to assist crisis workers in serving 302 warrants. In Osaze’s case, the
officers simply took it upon themselves to serve the warrant and take Osaze into
custody by force, without involving any mental health professional at any stage of
the planning or execution of the encounter. The fact that none of the responding
officers made any attempt to contact mental health professionals or family
members knowledgeable about and trusted by Osaze speaks to the absence of the
kind of substantive relationships between officers and stakeholders that CIT
training under the Memphis Model requires.

112. Instead, the officers approached Osaze’s apartment in a manner that
appears almost calculated to ensure a violent escalation. They secreted their patrol
cars to ensure that their presence would surprise Osaze. Instead of choosing a back
entrance to the apartment that opened up to the outdoors and provided de-
escalation space, they confronted Osaze in a hallway with steps that they knew
from previous calls to be too tight and confined to allow for egress. The officers
filled a cramped vestibule, blocking the only path of egress, then covered the

peephole in an apparent attempt to trick Osaze into opening the door without

28
Case 4:20-cv-02024-MWB Document1 Filed 11/02/20 Page 29 of 39

realizing that the people knocking were police officers. Given that Osaze had
specifically threatened to instigate “trouble” with the police that would lead to his
death, this approach foreseeably and needlessly led to the officers’ tragic use of
deadly force and to Osaze’s death.

113. The Borough’s woefully inadequate policies and practices for
protecting the rights of people suffering from mental health crises during
encounters with the police directly caused the utterly senseless loss of Osaze
Osagie’s life.

FIRST CAUSE OF ACTION
Fourth/Fourteenth Amendment — Excessive Force (Against John Doe # 1-10)

114. Plaintiff repeats and realleges the above paragraphs as if the same
were fully set forth at length herein.

115. By reason of the foregoing, by shooting, and using gratuitous,
excessive, and unconscionable force against Osaze, resulting in his death, by
failing to prevent their fellow officers from doing the same, and by engaging in
unreasonable conduct that foreseeably led to the use of deadly force, Defendants
John Does #1 - # 10 deprived Osaze of rights, remedies, privileges, and immunities
guaranteed to every citizen of the United States, in violation of 42 U.S.C. § 1983,
including but not limited to, rights guaranteed by the Fourth and Fourteenth

Amendments of the United States Constitution.

29
Case 4:20-cv-02024-MWB Document1 Filed 11/02/20 Page 30 of 39

116. Defendants John Does #1 - #10 acted under pretense and color of state
law and in their individual and official capacities and within the scope of their
respective employments as SCPD officers. Said acts by Defendants John Does #1
- #10 were beyond the scope of their jurisdiction, without authority of law, and in
abuse of their powers. Defendants John Does #1 - #10 acted willfully, knowingly,
and with the specific intent to deprive Plaintiff of his constitutional rights secured
by 42 U.S.C. § 1983, and by the Fourth and Fourteenth Amendments to the United
States Constitution.

117. Osaze’s death was a direct and proximate result of the misconduct and
abuse of authority detailed above.

SECOND CAUSE OF ACTION
42 U.S.C. § 1983 — Monell Liability (Against the Borough of State College)

118. Plaintiff repeats and realleges the above paragraphs as if they were set
forth fully herein.

119. At all relevant times, the Borough was aware that its existing policies
and practices made it substantially likely that individuals suffering from mental
health crisis would be denied their federally protected rights under the Fourth and
Fourteenth Amendments in the course of encounters with SCPD, and acted with
deliberate indifference in failing to act to prevent or mitigate the denial of those

rights.

30
Case 4:20-cv-02024-MWB Document1 Filed 11/02/20 Page 31 of 39

120. The Borough caused the violation of Osaze’s constitutional rights by
deliberate indifference to the risk that people undergoing mental health crises
would be subjected to unlawful and excessive use of deadly force during
encounters, including without limitation by improperly implementing its CIT
program and failing to institute policies and procedures to protect the rights of
individuals with mental illness during police encounters despite the known and
obvious risk that such persons would suffer harm in the course of these encounters,
as illustrated by a pattern of past uses of excessive force by SCPD officers against
such persons.

121. At all relevant times, the Borough’s policies and practices concerning
SCPD encounters with individuals suffering from mental health crises were
inadequate to respond to a pattern of past incidents similar to Osaze’s fatal
encounter on March 20, 2019. The Borough nonetheless failed to address those
inadequacies, of which it was or should have been aware.

122. As a direct and proximate result of the City’s policies, practices, and
customs, Plaintiff sustained the damages hereinbefore alleged.

THIRD CAUSE OF ACTION
Title I of the Americans with Disabilities Act (Against the Borough of State
College)

123. Plaintiff repeats and realleges the above paragraphs as if the same

were fully set forth at length herein.

31
Case 4:20-cv-02024-MWB Document1 Filed 11/02/20 Page 32 of 39

124. At all times material to this action, the Borough and the SCPD were
public entities that operated services, programs, and/or activities, including service
of warrants for involuntary mental health evaluation and treatment pursuant to
Section 302 of the Pennsylvania Mental Health Procedures Act.

125. Osaze was a qualified individual with a disability within the meaning
of 42 U.S.C. § 12132.

126. The Borough is responsible for ensuring that services, programs, and
activities conducted by and through the SCPD comply with Title II the Americans
with Disabilities Act, and for remedying any non-compliance.

127. Acting through the State College PD, the Borough denied Osaze the
benefits of the services, programs, or activities of the SCPD and the Borough, and
subjected Osaze to unlawful discrimination by, inter alia, failing to provide
reasonable accommodations for his disability during the fatal encounter on March
20, 2019.

128. The Borough was aware that its existing policies and practices made it
substantially likely that disabled individuals would be denied their federally
protected rights under the Americans with Disabilities Act in the course of
encounters with SCPD, and acted with deliberate indifference in failing to act to

prevent or mitigate the denial of those rights.

32
Case 4:20-cv-02024-MWB Document1 Filed 11/02/20 Page 33 of 39

129. At the time of Osaze’s death, the Borough’s policies and practices
concerning SCPD encounters with individuals suffering from mental health crises
were inadequate to respond to a pattern of past incidents similar to Osaze’s fatal
encounter on March 20, 2019. The Borough nonetheless failed to address those
inadequacies, of which it was or should have been aware.

130. Osaze’s death was a direct and proximate result of the Borough’s
violations of Title II of the Americans with Disabilities Act.

FOURTH CAUSE OF ACTION
Rehabilitation Act of 1973 (Against the Borough of State College)

131. Plaintiff repeats and realleges the above paragraphs as if the same
were fully set forth at length herein.

132. At all times material to this action, the Borough received federal
financial assistance within the meaning of 29 U.S.C. § 794(a).

133. At all relevant times herein, Decedent was a person with a "disability"
within the meaning of 29 U.S.C. § 705(9)(B).

134. At all relevant times herein, Decedent was an "individual with a
disability” within the meaning of 29 U.S.C. § 705(20)(B).

135. At all relevant times herein, Defendant Borough of State College
constituted a "programs or activity" within the meaning of 29 U.S.C. § 794(b) in
that said Defendant (1) was an instrumentality of the state or local government; and

(2) provided the program and activity of taking a person, such as Decedent, who

33
Case 4:20-cv-02024-MWB Document1 Filed 11/02/20 Page 34 of 39

allegedly as a result of a mental disorder, was a danger to others, or to himself, or
gravely disabled, into custody pursuant to Section 302 of the Pennsylvania Mental
Health Procedures Act.

136. At all relevant times herein, Decedent was otherwise qualified, with or
without reasonable accommodation, within the meaning of 29 U.S.C. § 794(a), to
participate in the programs and activities of the Defendant Borough. Such
programs and activities included being safely and appropriately being taken into
custody pursuant to Section 302 of the Pennsylvania Mental Health Procedures Act
if and when he, as a result of a mental disorder, was allegedly a danger to others, or
to himself, or gravely disabled.

137. At all relevant times herein, in engaging m the conduct alleged above,
the Defendant Borough discriminated against Decedent within the meaning of 29
U.S.C. § 794(a) with regard to their services, programs, and activities. The
Borough violated Decedent's federally guaranteed right to be free from
discrimination on the basis of disability by: (a) failing to make reasonable
modifications to their policies, practices and procedure to ensure that his needs as
an individual with a disability would be met; and (b) failing to appropriately train
John Doe #1-#10 on how to safely and appropriately take a person, such as
Decedent, who was allegedly a danger to himself and/or others, into custody

pursuant to Section 302 of the Pennsylvania Mental Health Procedures Act. Such

34
Case 4:20-cv-02024-MWB Document1 Filed 11/02/20 Page 35 of 39

actions constitute (a) discrimination solely because of Decedent's disability; and
(b) deliberate indifference to Decedent's rights in that the Borough knew that harm
to Decedent's federally protected rights was substantially likely and failed to act
upon that likelihood.

138. Osaze’s death was a direct and proximate result of the Borough’s
violations of the Rehabilitation Act of 1973.

FIFTH CAUSE OF ACTION
Assault (Against all Defendants)

139. Plaintiff repeats and realleges the above paragraphs as if the same
were fully set forth at length herein.

140. By reason of the foregoing, Defendants John Does #1 - # 10 did, with
the intent to put another in reasonable and immediate apprehension of a harmful or
offensive contact, in fact cause such apprehension in plaintiff, thereby committing
the tort of assault upon him.

141. Plaintiff suffered injuries proximately caused by such conduct by

defendants.

SIXTH CAUSE OF ACTION
Battery (Against all Defendants)

142. Plaintiff repeats and realleges the above paragraphs as if the same

were fully set forth at length herein.

35
Case 4:20-cv-02024-MWB Document1 Filed 11/02/20 Page 36 of 39

143. By reason of the foregoing, Defendants John Does #1 - #10 did, with
the intent to put another in reasonable and immediate apprehension of a harmful or
offensive contact, in fact cause such apprehension in plaintiff, thereby committing
the tort of battery upon him.

144. Plaintiff suffered injuries proximately caused by such conduct by
defendants.

SEVENTH CAUSE OF ACTION
Wrongful Death—42 Pa. C.S. § 8301 (Against all Defendants)

145. Plaintiff repeats and realleges the above paragraphs as if the same
were fully set forth at length herein.

146. Plaintiff, as Administratrix of the Estate of Osaze Osagie, brings this
action on behalf of Mr. Osagie’s heirs under the Pennsylvania Wrongful Death
Act, 42 Pa. C.S. § 8301.

147. Mr. Osagie’s heirs under the Wrongful Death Act are:

a. His father, Sylvester Osagie, State College, Pennsylvania, a
plaintiff in this action, and;

b. His mother, Iyunolu Osagie, State College, Pennsylvania, a
plaintiff in this action.

148. Mr. Osagie did not bring an action against defendants for damages for

the injuries causing his death during his lifetime.

36
Case 4:20-cv-02024-MWB Document1 Filed 11/02/20 Page 37 of 39

149. Mr. Osagie’s heirs have, by reason of Mr. Osagie’s death,
suffered pecuniary loss, and have or will incur expenses for the costs of Mr.
Osagie’s funeral, the costs of Mr. Osagie’s headstone, and the costs of
administering Mr. Osagie’s estate.

EIGHTH CAUSE OF ACTION
Pennsylvania Survival Statute—42 Pa. C.S. § 8302 (Against all
Defendants)

150. Plaintiff repeats and realleges the above paragraphs as if the same
were fully set forth at length herein.

151. Plaintiff also brings this action on behalf of the Estate of Osaze
Osagie under the Pennsylvania Survival Statute, 42 Pa. C.S. § 8302, under which
all claims Mr. Osagie would have been able to bring had he survived, may be
brought by Mr. Osagie’s estate.

152. As a direct and proximate result of the conduct of all defendants, Mr.
Osagie experienced extraordinary physical and emotional pain and suffering before
his death.

153. Plaintiff, via this survival action, seeks damages for these harms

caused to Mr. Osagie.

37
Case 4:20-cv-02024-MWB Document1 Filed 11/02/20 Page 38 of 39

PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests that the Court grant the following

relief:
1. Compensatory damages in an amount to be determined;
2. Punitive damages in an amount to be determined;
3. An order awarding Plaintiff reasonable attorneys’ fees, together with

costs and disbursements, pursuant to 42 U.S.C. § 1988 and the inherent powers of

this Court; and

4. Such other further relief as the Court may deem just and proper.

Dated: November 2, 2020

 

SHUBIN LAW OFFICE
By: /s/
Andrew Shubin

333 South Allen Street
State College, PA 16801
(814) 867-3115

STEINBACHER, GOODALL & YURCHAK

By: /s/
Kathleen Yurchak
328 South Atherton Street
State College, PA 16801
(814) 237-4100

38
Case 4:20-cv-02024-MWB Document1 Filed 11/02/20 Page 39 of 39

EMERY CELLI BRINCKERHOFF
& ABADY LLP

By: /s/
Andrew G. Celli, Jr.*
Earl S. Ward*
David Berman*

600 Fifth Avenue, 10% Floor
New York, New York 10020
(212) 763-5000

Attorneys for Plaintiff

* Pro hac vice application forthcoming

39
